Citation Nr: 9908568	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-00 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission








INTRODUCTION

The veteran had active service from October 1981 to December 
1984.  This appeal arises from a July 1996 rating decision of 
the Baltimore, Maryland Regional Office (RO).  The case was 
remanded from the Board to the RO in July 1997 for additional 
development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

VA outpatient records from January to June 1992 show that the 
veteran received treatment for headaches.  In April, May and 
June the veteran was treated during unscheduled visits for 
severe headaches.

On VA neurology examination in October 1992, the veteran had 
a 10 year history of headaches.  Headaches were originally 
right sided, now they were left sided.  Headaches occurred 
about 3 times a week and they lasted an average of 3 hours.  
Headaches had increased in frequency in the last few months 
and were associated with photophobia, neck stiffness, and 
nausea.  The veteran was followed by several physicians and 
he was taking medications.  He had missed some work at the 
Post Office due to headaches.  The diagnosis was mixed muscle 
contractions; tension headaches.

By rating decision in November 1992, based on the recent VA 
outpatient records and the October 1992 VA examination, the 
disability evaluation for headaches was increased from 10 
percent to 30 percent.

On VA neurology examination in November 1994, the veteran 
complained of headaches that were sharp and lasted from 
minutes to hours or even days.  Headaches sometimes came in 
clusters.  Medication was increased in September.  There was 
marked reduction in frequency and intensity of headaches for 
a month or two.  During November, there was increased 
frequency of headaches.  Currently, the veteran was getting 
headaches almost every day with probably lesser intensity.  
The impression was that the veteran was suffering from 
chronic headaches of mixed type.  Symptoms were suggestive of 
migraine and muscle contraction/tension type. Elavil had been 
successful in reducing the intensity and frequency of 
headaches in the past.  Headaches were rarely incapacitating.  
Neurologic examination remained completely unremarkable.  An 
increase in the dosage of Elavil was recommended.  If 
necessary, beta blocker or calcium channel blocker medication 
was also recommended.  

An August 1995 statement from the veteran's employment 
supervisor indicates that during the previous 4 years, the 
veteran had missed work due to severe headaches.  He had used 
all of his earned sick leave and at that point he had to take 
leave without pay when he had a headache.  Enclosed were 
absence analysis forms for the years 1994 and 1995.  

A November 1995 official disciplinary letter of warning from 
the veteran's employer indicates that he had failed to be 
regular in his attendance.  The letter warned that future 
deficiencies would result in more severe disciplinary action.

On VA neurology examination in December 1995, the veteran 
complained of almost daily headaches.  He reported a sharp 
pressing pain.  Headaches could last from 1 to 2 weeks.  
There was infrequent nausea.  Special diets had not helped.  
Bright lights, loud noise, exercise and bending over all 
increased headaches.  The veteran had tried calcium channel 
blockers and beta blockers, and he was now on Lopressor and 
Amitriptyline.  The medications were not helping.  Five to 
six months ago, he stopped taking analgesics as they were not 
helpful.  The veteran went to the emergency room 3 times in 
the last 2 weeks.  He had missed about one-third of work days 
due to absences.  Neurological examination was normal.  The 
veteran had migraine headaches 10 to 15 days a month.  He was 
bedridden with these headaches.  With milder headaches he 
could work.  The diagnosis was nearly constant migraine 
headaches that were frequently totally disabling.

A February 1996 statement from Robert Thomas, M.D., indicates 
that the veteran had been referred for the purposes of 
medical evaluation and duty status determination for the 
Postal Service.  The veteran brought his personal medical 
records for review.  The veteran complained of severe 
headaches.  He was currently being medicated with narcotics 
including Demerol, Percocet, and sometimes Dilaudid.  He had 
missed an untold number of months from work in 1995.  He was 
currently taking Amitriptyline, Metopalol, Percocet, Fiorinal 
and Phenergan injections.  It was opined that the veteran was 
unable to perform any tasks for the Postal Service 
considering the medications he was taking.  It was the 
examiner's additional medical opinion, to a reasonable 
medical certainty, that the veteran would be unable to 
perform his duties at the Post Office.

A June 1996 employment information statement from the U.S. 
Postal Service indicates that the veteran had started 
employment in March 1987, that he had last worked in February 
1996, that employment had ended in June 1996, and that the 
termination of employment was due to disability retirement.  

In a June 1996 TDIU claim, the veteran reported that he had 
worked as a distribution clerk with the Post Office, that he 
became too disabled to work in February 1996, and that he 
left his last job due to disability.  He had a high school 
education.  He did not have any other education or training 
before or after he became disabled.  

Received in June 1996, were treatment records from Speed 
Headache Associates dated from August 1995 to April 1996.  
These records show that the veteran was treated for chronic 
migraine headaches.  A February 1996 statement reflects that 
the veteran continued to have severe headache pain at least 4 
to 5 days per week as of his last office visit in early 
February 1996.  The veteran reported that noise, light and 
dust aggravated his condition at work.  Medication therapy 
would be continued in an attempt to diminish the pain level.  
The prognosis remained guarded and it was impossible to 
predict if improvement would occur.  

By rating action in July 1996, a 50 percent evaluation was 
assigned for migraine headaches, effective from August 1995.  
Service connection is not in effect for any other disability.

Received in December 1996 was a May 1996 statement from the 
Office of Personnel Management that indicates that the 
veteran's application for disability retirement had been 
approved.

On VA neurology examination in October 1997, the veteran 
complained of daily headaches with a sharp stabbing pain.  
Headaches lasted from one hour to days.  Severity of pain was 
8 or 9 out of 10 with 10 being the worst pain.  Headaches 
were occasionally less severe.  The veteran would try to lie 
down in a dark room when he had headaches.  He had tried many 
medications that did not help.  Current medications included 
Metropolol, Oxycontin, Demerol, Demerol injection, and 
Amitriptyline.  Headaches had grown worse over the passage of 
time.  The claims folder was not available.  There were no 
deficits on neurologic examination.  The diagnoses were 
migraine headaches, and it was noted that the use of narcotic 
treatment for headaches by private physicians was quite 
unusual for migraines.

In November 1997, the Social Security Administration (SSA) 
reported that the veteran was not entitled to disability 
benefits at that time.  There were no records available 
regarding the veteran.  The veteran did not respond to a May 
1998 RO letter wherein he was asked to advise VA if he had 
ever applied for SSA disability benefits.

It is the veteran's contention that he is unable to perform 
substantially gainful employment due to his service connected 
migraine headaches.  Following discharge from service in 
December 1984, the veteran started working at the Post Office 
in March 1987.  

The medical evidence shows that the veteran reported in 
October 1992 that headaches occurred about 3 times a week and 
that they lasted an average of 3 hours.  At that time he 
reported having missed some time from work.  A November 1994 
VA examination report shows that headache pain was sharp and 
sometimes lasted for days.  Increased dosage of medication 
and beta or calcium channel blockers were recommended.  In 
December 1995, it was reported on VA examination that the 
veteran had tried calcium channel blockers and beta blockers 
as well as new medications to include Lopressor and 
Amitriptyline.  Significantly, it was noted that these 
medications were not helping.  The diagnosis was nearly 
constant migraine headaches that were frequently totally 
disabling.  Dr. Thomas opined in February 1996 that the 
veteran was unable to perform his work duties at the Post 
Office considering the medications he was taking.  Private 
treatment records in 1996 from Speed Headache Associates show 
that the veteran's prognosis for chronic migraine headaches 
remained guarded.  The referenced VA and private medical 
evidence is highly credible and probative as to the 
debilitating impact of the veteran's service connected 
headaches on his employability; moreover, there is no medical 
evidence or opinion of record to the contrary.  

The record shows that the veteran has a high school education 
with no additional education or training.  In August 1995, 
the veteran's employer indicated that he had used all of his 
earned sick leave and that he even had to take leave without 
pay.  In November 1995, an official disciplinary letter of 
warning was issued.  His employment at the Post Office was 
terminated due to chronic severe headaches in June 1996.  At 
the same time, health care providers have been unable to 
ameliorate the degree or frequency of headaches despite 
continuing treatment and the administration of different 
drugs at ever increasing levels.  In fact, the degree and 
frequency of headaches has increased and, as a result, the 
veteran's disability evaluation for headaches was increased 
by the RO from 10 to 50 percent.  Accordingly, the Board 
finds that the evidence supports the veteran's claim that his 
service connected migraine headaches render him unable to 
follow a substantially gainful occupation.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


